Exhibit C
From:             Bennett, James R. (USAOHN)
To:               David Carey
Cc:               DeCaro, Sara (USAOHN); DeVito, David M. (USAOHN)
Subject:          Wilson v. Williams
Date:             Wednesday, May 13, 2020 2:44:47 PM


**THE INFORMATION IN THIS E-MAIL IS ATTORNEY’S EYES ONLY – SUBJECT TO A PROTECTIVE
ORDER***

Dear Mr. Carey:

Pursuant to the Court’s instructions and the stipulated protective order, Respondents are providing
counsel for Petitioners with the search criteria that were used to generate the list of inmates (ECF
No. 35-1). As we have previously explained, BOP does not maintain a list as described by the Court
in its regular course of business. Therefore, this list was generated by BOP using specific criteria and
Respondents believe the list to be complete at the time it was created based on the information
currently within its medical records system. BOP used the Bureau Electronic Medical Record (BEMR)
System to identify inmates who met one or more of the following criteria: (1) over the age of 65; (2)
inmates receiving cardiac chronic care; (3) inmates receiving pulmonary chronic care; (4) inmates
who are diabetic; (5) inmates with cirrhosis; (6) inmates with Hepatitis B; (7) inmates with Hepatitis
C; (8) inmates on dialysis; (9) inmates with a transplant diagnosis; (10) inmates with HIV; (11)
inmates prescribed a chemotherapy drug; and/or (12) inmates prescribed an immunosuppressant.
Today, BOP ran a list of all inmates who were age 65, and determined there are 20 such inmates
currently at Elkton. Eleven of those inmates are already on the list filed with the Court. The
remaining 9 inmates who are age 65 are being added to a supplemental list that will be sent to you
and filed with the Court once it is complete. Please let me know if you have any questions.

JAMES R. BENNETT II
Assistant U.S. Attorney
801 W. Superior Avenue
Suite 400
Cleveland, Ohio 44113-1852
(216) 622-3988 (Direct)
(216) 522-4982 (Facsimile)
james.bennett4@usdoj.gov

                                                WARNING
       LIMITED OFFICIAL USE ONLY. CONTAINS ATTORNEY-CLIENT AND/OR WORK PRODUCT
                                      PRIVILEGED INFORMATION
The information contained in this message, and any and all accompanying documents, constitutes
sensitive information protected by the attorney-client privilege and/or the work product privilege
and is intended only for the addressee(s). The information is the property of the United States
Attorney's Office. If you are not the intended receipient of this information, any disclosure, copying,
distribution or the taking of any action in reliance on this information is strictly prohibited. If you
receive this message in error, please notified the sender immediately at the above number.
